Exhibit 10.1

 

PW EAGLE, INC.

 

AND

 

THE PURCHASERS NAMED HEREIN

 

--------------------------------------------------------------------------------

 

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

December 5, 2005



--------------------------------------------------------------------------------

PW EAGLE INC.

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as
of December 5, 2005 by and between PW EAGLE, INC., a Minnesota corporation with
its principal office at 1550 Valley River Drive, Eugene, OR 97440 (the
“Company”), and those purchasers listed on the attached Exhibit A, as such
exhibit may be amended from time to time (each a “Purchaser”, and collectively,
the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company has authorized the sale and issuance of up to 1,000,000
shares (the “Shares”) of the common stock of the Company, $.01 par value per
share (the “Common Stock”), and warrants to purchase 250,000 shares of Common
Stock to certain investors in a private placement (the “Offering”).

 

WHEREAS, pursuant to Section 4(2) of the Securities Act of 1933, as amended and
Rule 506 promulgated thereunder, the Company desires to sell to the Purchasers
listed on the attached Exhibit A, as such exhibit may be amended from time to
time, and such Purchasers desire to purchase from the Company an aggregate of
1,000,000 shares of common stock of the Company, par value $0.01, (the “Common
Shares”) and warrants to purchase 250,000 shares of Common Stock on the terms
and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1. Purchase of the Securities.

 

1.1 Agreement to Sell and Purchase. At the Closing (as hereinafter defined), the
Company will sell to the Purchasers, and the Purchasers will purchase from the
Company, the number of Common Shares and warrants to purchase Common Stock of
the Company (the “Warrants” and together with the Common Shares, the
“Securities”) set forth opposite each Purchaser’s name on Exhibit A for an
aggregate purchase price of $18.75 (the “Purchase Price”). The Warrants shall be
in the form set forth hereto as Exhibit B.

 

1.2 Placement Agent Fee. The Purchasers acknowledge that the Company intends to
pay to Craig-Hallum Capital Group LLC, in its capacity as the placement agent
for the Offering (the “Placement Agent”), a fee in respect of the sale of
Securities to any Purchaser. The Company shall indemnify and hold harmless the
Purchasers from and against all fees, commissions, or other payments owing by
the Company to the Placement Agent or any other persons from or acting on behalf
of the Company hereunder.



--------------------------------------------------------------------------------

1.3 Closing; Closing Date. The completion of the sale and purchase of the
Securities (the “Closing”) shall be held at 9:00 a.m. (Central Time) as soon as
practicable following the satisfaction of the conditions set forth in Section 4
(the “Closing Date”), at the offices of Fredrikson & Byron, P.A., 200 South 6th
Street, Suite 4000, Minneapolis, MN or at such other time and place as the
Company and Purchasers may agree.

 

1.4 Delivery of the Shares. At the Closing, subject to the terms and conditions
hereof, the Company will deliver to the Purchasers a stock certificate or
certificates and Warrant or Warrants, in such denominations and registered in
such names as the Purchasers may designate by notice to the Company,
representing the Securities, dated as of the Closing Date (each a
“Certificate”), against payment of the purchase price therefor by cash in the
form of wire transfer, unless other means of payment shall have been agreed upon
by the Purchasers and the Company.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers:

 

2.1 Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement has been taken. The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under the terms of this Agreement. At the Closing, the Company will
have the requisite corporate power to issue and sell the Securities and the
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”). This
Agreement has been duly authorized, executed and delivered by the Company and,
upon due execution and delivery by the Purchasers, this Agreement will be a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

 

2.2 No Conflict with Other Instruments. The execution, delivery and performance
of this Agreement, the issuance and sale of the Securities to be sold by the
Company under this Agreement, the issuance of the Warrant Shares upon exercise
of the Warrants and the consummation of the actions contemplated by this
Agreement (which for all purposes herein shall include exercise of the Warrants)
will not (A) result in any violation of, be in conflict with, or constitute a
default under, with or without the passage of time or the giving of notice:
(i) any provision of the Company’s or its subsidiaries’ Articles of
Incorporation or Bylaws as in effect on the date hereof or at the Closing;
(ii) any provision of any judgment, arbitration ruling, decree or order to which
the Company or its subsidiaries are a party or by which they are bound;
(iii) any bond, debenture, note or other evidence of indebtedness, or any
material lease or contract, mortgage, indenture, deed of trust, loan agreement,
joint venture or other material agreement, instrument or commitment to which the
Company or any subsidiary is a party or by which they or their respective
properties are bound; or (iv) any statute, rule, law or governmental regulation
applicable to the Company; or (B) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the properties or assets of the Company or any subsidiary or any acceleration
of indebtedness pursuant to any obligation, agreement or condition contained in
any bond, debenture, note or any other evidence of



--------------------------------------------------------------------------------

indebtedness or any indenture, mortgage, deed of trust or any other agreement or
instrument to which the Company or any subsidiary are a party or by which they
are bound or to which any of the property or assets of the Company or any
subsidiary is subject. No consent, approval, authorization or other order of, or
registration, qualification or filing with, any regulatory body, administrative
agency, or other governmental body is required for the execution and delivery of
this Agreement by the Company and the valid issuance or sale of the Securities
by the Company pursuant to this Agreement, other than such as have been made or
obtained and that remain in full force and effect, and except for the filing of
a Form D or any filings required to be made under state securities laws.

 

2.3 Articles of Incorporation; Bylaws. The Company has made available to the
Purchasers true, correct and complete copies of the Articles of Incorporation
and Bylaws of the Company, as in effect on the date hereof.

 

2.4 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Minnesota and has all requisite corporate power and authority to carry
on its business as now conducted. The Company and each of its subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure so to
qualify would have a material adverse effect on its or its subsidiaries’
business, financial condition, properties operations or assets or its ability to
perform its obligations under this Agreement (a “Material Adverse Effect”).

 

2.5 SEC Filings. The consolidated financial statements contained in each report,
registration statement (on a form other than Form S-3 or S-8) and definitive
proxy statement filed by the Company with the Securities and Exchange Commission
(the “SEC”) between January 1, 2001 and the date of this Agreement (the “Company
SEC Documents”): (i) complied as to form in all material respects with the
published rules and regulations of the SEC applicable thereto and were timely
filed; (ii) the information contained therein as of the respective dates thereof
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made not misleading;
(iii) were prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods covered, except as may be
indicated in the notes to such financial statements and (in the case of
unaudited statements) as permitted by Form 10-Q of the SEC, and except that
unaudited financial statements may not contain footnotes and are subject to
year-end audit adjustments; and (iv) fairly present the consolidated financial
position of the Company and its subsidiaries as of the respective dates thereof
and the consolidated results of operations cash flows and the changes in
shareholders’ equity of the Company and its subsidiaries for the periods covered
thereby. Except as set forth in the financial statements included in the Company
SEC Documents, neither the Company nor its subsidiaries has any liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business subsequent to September 30, 2005, and liabilities of the type not
required under generally accepted accounting principles to be reflected in such
financial statements. Such liabilities incurred subsequent to September 30,
2005, are not, in the aggregate, material to the financial condition or
operating results of the Company and its subsidiaries, taken as a whole.



--------------------------------------------------------------------------------

2.6 Capitalization. The authorized capital stock of the Company consists of
(i) 30,000,000 shares of Common Stock, of which (A) 9,595,243 shares of Common
Stock and 595,508 shares of Class B common stock were issued and outstanding as
of December 2, 2005, and (B) 2,032,922 shares of Common Stock were reserved for
issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants or other convertible securities as of the date of this
Agreement. All issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable have been issued
and sold in compliance with the registration requirements of federal and state
securities laws or the applicable statutes of limitation have expired, and were
not issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. The Company owns all of the outstanding capital
stock of each subsidiary, free and clear of all liens, claims and encumbrances.
Except as set forth herein or the Company SEC Documents, there are no
(i) outstanding rights (including, without limitation, preemptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in the
Company, or any contract, commitment, agreement, understanding or arrangement of
any kind to which the Company or any subsidiary is a party and relating to the
issuance or sale of any capital stock or convertible or exchangeable security of
the Company or any subsidiary, other than options for the purchase of 183,096
shares of Common Stock granted to directors and employees of the Company
pursuant to its 1997 Stock Option Plan and non-qualified stock option plan and
to former holders of options to purchase common stock of a former majority-owned
subsidiary of the Company (“USPoly”), which were issued as partial consideration
to USPoly minority shareholders in the October 2, 2005 merger in which USPoly
became a wholly-owned subsidiary of the Company; or (ii) obligations of the
Company to purchase redeem or otherwise acquire any of its outstanding capital
stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof. Except as disclosed in the Company SEC
Documents, there are no anti-dilution or price adjustment provisions, co-sale
rights, registration rights, rights of first refusal or other similar rights
contained in the terms governing any outstanding security of the Company that
will be triggered by the issuance of the Securities or the Warrant Shares.

 

2.7 Subsidiaries. Except as set forth in the Company SEC Documents, the Company
does not presently own or control, directly or indirectly, and has no stock or
other interest as owner or principal in, any other corporation or partnership,
joint venture, association or other business venture or entity (each a
“subsidiary”). Each subsidiary is duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite power and authority to carry
on its business as now conducted. Each subsidiary is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties. All
of the outstanding capital stock or other voting securities of each subsidiary
is owned by the Company, directly or indirectly, free and clear of any liens,
claims, or encumbrances.



--------------------------------------------------------------------------------

2.8 Valid Issuance of Securities. The Securities and the Warrant Shares are duly
authorized and, when issued, sold and delivered in accordance with the terms
hereof or the Warrants, as the case may be, will be duly and validly authorized
and issued, fully paid and nonassessable, free from all taxes, liens, claims,
encumbrances and charges with respect to the issue thereof; provided, however,
that the Securities and the Warrant Shares may be subject to restrictions on
transfer under state and/or federal securities laws or as otherwise set forth
herein. The issuance, sale and delivery of the Securities and the Warrant Shares
in accordance with the terms hereof or the Warrant, as the case may be, will not
be subject to preemptive rights of shareholders of the Company. The Warrant
Shares have been duly reserved for issuance upon exercise of the Warrant.

 

2.9 Offering. Assuming the accuracy of the representations of the Purchasers in
Section 3.3 of this Agreement on the date hereof, on the Closing Date and solely
as this Section 2.9 relates to the issue and sale of the Warrant Shares on the
date(s) of exercise of the Warrant, the offer, issue and sale of the Securities
and issuance of the Warrant Shares upon exercise of the Warrant (assuming no
change in applicable law prior to the date the Warrant Shares are issued), are
and will be exempt from the registration and prospectus delivery requirements of
the Securities Act of 1933 (the “Securities Act”) and have been or will be
registered or qualified (or are or will be exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Purchasers or the
issuance of the Warrant Shares upon exercise of the Warrants. Other than the
Company SEC Documents, the Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with the offering
and sale of the Securities or Warrant Shares. The Company has not taken any
action to sell, offer for sale or solicit offers to buy any securities of the
Company which would bring the offer, issuance or sale of the Securities or the
issuance of the Warrant Shares upon exercise of the Warrants, within the
provisions of Section 5 of the Securities Act, unless such offer, issuance or
sale was or shall be within the exemptions of Section 4 of the Securities Act.

 

2.10 Litigation. Except as set forth in the Company SEC Documents, there is no
action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its subsidiaries
that would be required to be disclosed in the Company’s Annual Report on Form
10-K under the requirements of Item 103 of Regulation S-K. The foregoing
includes, without limitation, any action, suit, proceeding or investigation,
pending or threatened, that questions the validity of this Agreement or the
right of the Company to enter into such Agreement and perform its obligations
hereunder. Neither the Company nor any subsidiary is subject to any injunction,
judgment, decree or order of any court, regulatory body, arbitral panel,
administrative agency or other government body.

 

2.11 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for notices required or permitted to be
filed with certain state and federal securities commissions, which notices will
be filed on a timely basis.



--------------------------------------------------------------------------------

2.12 No Brokers. Except for any fees payable to the Placement Agent, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based on arrangements made by the Company.

 

2.13 Compliance. The Company is not in violation of its Articles of
Incorporation or Bylaws. Neither the Company nor the subsidiaries have been
advised or have reason to believe, that it is not conducting its business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state and federal environmental laws and regulations; except
where failure to be so in compliance would not have a Material Adverse Effect.
Each of the Company and the subsidiaries has all necessary franchises, licenses,
certificates and other authorizations from any foreign, federal, state or local
government or governmental agency, department or body that are currently
necessary for the operation of the business of the Company and they subsidiaries
as currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations would not reasonably
be expected to have a Material Adverse Effect.

 

2.14 No Material Changes. Except as disclosed in the Company SEC Documents,
since September 30, 2005, there has been no material adverse change in the
assets, liabilities, business, properties, operations, financial condition or
results of operations of the Company and its subsidiaries, taken as a whole.
Since September 30, 2005, the Company has not declared or paid any dividend or
distribution or its capital stock.

 

2.15 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents that are material to the Company or any
of its subsidiaries and all amendments thereto, are in full force and effect on
the date hereof, and neither the Company nor, to the Company’ knowledge, any
other party to such contracts is in breach of or default under any of such
contracts.

 

2.16 Intellectual Property.

 

(i) The Company has ownership or license or legal right to use all patent,
copyright, trade secret, know-how trademark, trade name customer lists, designs,
manufacturing or other processes, computer software, systems, data compilation,
research results or other proprietary rights used in the business of the Company
(collectively “Intellectual Property”). All of such patents, registered
trademarks and registered copyrights have been duly registered in, filed in or
issued by the United States Patent and Trademark Office, the United States
Register of Copyrights or the corresponding offices of other jurisdictions and
have been maintained and renewed in accordance with all applicable provisions of
law and administrative regulations in the United States and all such
jurisdictions.



--------------------------------------------------------------------------------

(ii) The Company believes it has taken all reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its and its subsidiaries ownership of all material Intellectual
Property with respect to their products and technology.

 

(iii) To the knowledge of the Company, the present business, activities and
products of the Company and its subsidiaries do not infringe any intellectual
property of any other person, except where such infringement would not have a
Material Adverse Effect. No proceeding charging the Company with infringement of
any adversely held Intellectual Property has been filed.

 

(iv) No proceedings have been instituted or pending or, to the knowledge of the
Company, threatened, which challenge the rights of the Company to the use of the
Intellectual Property. The Company has the right to use, free and clear of
material claims or rights of other persons, all of its customer lists, designs,
computer software, systems, data compilations, and other information that are
required for its products or its business as presently conducted. Neither the
Company nor any subsidiary is making unauthorized use of any confidential
information or trade secrets of any person. The activities of any of the
employees on behalf of the Company or of any subsidiary do not violate any
agreements or arrangements between such employees and third parties are related
to confidential information or trade secrets of third parties or that restrict
any such employee’s engagement in business activity of any nature.

 

(v) All licenses or other agreements under which (i) the Company or any
subsidiary employs rights in Intellectual Property, or (ii) the Company or any
subsidiary has granted rights to others in Intellectual Property owned or
licensed by the Company or any subsidiary are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or any subsidiary with respect thereto.

 

2.17 Exchange Compliance. The Company’s common stock is registered pursuant to
Section 12(g) of the Securities Exchange Act of 1934 (the “Exchange Act”) and is
listed on the Nasdaq National Market, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the common stock under the Exchange Act or delisting the common stock (including
the Common Shares and Warrant Shares) from the Nasdaq National Market. The
Company is in compliance with all of the presently applicable requirements for
continued listing of the Common Stock on the Nasdaq National Market. The
issuance of the Securities and the Warrant Shares does not require shareholder
approval including, without limitation, pursuant to the Nasdaq Marketplace Rules
or any other rule of the Nasdaq Stock Market.

 

2.18 No Manipulation; Disclosure of Information. The Company has not taken and
will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Securities. The Company confirms that, to
its knowledge, with the exception of the proposed sale of Securities as
contemplated herein (as to which the Company makes not representation),



--------------------------------------------------------------------------------

neither it nor any other person acting on its behalf has provided any of the
Purchasers or their agents or counsel with any information that constitutes or
might constitute material, non-public information. The Company understands and
confirms that the Purchasers shall be relying on the foregoing representations
in effecting transactions in securities of the Company. All disclosures provided
to the Purchasers regarding the Company, its business and the transactions
contemplated hereby, including the exhibits to this Agreement, furnished by the
Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

2.19 Accountants. PricewaterhouseCoopers LLP, who expressed their opinion with
respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2004, to be
incorporated by reference into the Registration Statement (as hereinafter
defined) and the prospectus which forms a part thereof (the “Prospectus”), have
advised the Company that they are, and to the knowledge of the Company they are,
independent accountants as required by the Securities Act and the rules and
regulations promulgated thereunder. The Company covenants to file its Form 10-K
containing audited consolidated financial statements for the year ended
December 31, 2005 within the time period required by applicable securities laws
and further represents and warrants that it has no reason to believe that the
auditors will not be able to express an unqualified opinion with respect to such
financial statements, assuming the Closing occurs as contemplated herein.

 

2.20 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it.

 

2.21 Insurance. The Company maintains and will continue to maintain insurance of
the types and in the amounts that the Company reasonably believes is adequate
for its business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

 

2.22 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Securities hereunder will be, or will have been, fully
paid or provided for by the Company and the Company will have complied with all
laws imposing such taxes.

 

2.23 Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

2.24 Related Party Transactions. To the knowledge of the Company, no transaction
has occurred between or among the Company or any of its affiliates (including,
without limitation, any of its subsidiaries), officers or directors or any
affiliate or affiliates of any such affiliate officer or director that with the
passage of time will be required to be disclosed pursuant to Section 13, 14 or
15(d) of the Exchange Act other than those transactions that have already been
so disclosed.

 

2.25 Books and Records. The books, records and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the operations of, the
Company and its subsidiaries.

 

2.26 Disclosure Controls.

 

(a) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act, which (i) are
designed to ensure that material information relating to the Company is made
known to their Company’s principal executive officer and its principal financial
officer by others within those entities particularly during the periods in which
the periodic reports required under the Exchange Act are being prepared; and
(ii) provide for the periodic evaluation of the effectiveness of such disclosure
controls and procedures as of the end of the period covered by the Company’s
most recent annual or quarterly report filed with the SEC.

 

(b) The Company is not aware of (i) any significant deficiency in the design or
operation of internal controls which could adversely affect the Company’s or any
of its subsidiary’s ability to record, process, summarize and report financial
data or any material weaknesses in internal controls; or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s or any of its/subsidiary’s internal controls.

 

(c) Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no changes that have materially affected, or are
reasonably likely to materially affect, the Company’s or any of its subsidiary’s
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

(d) Except as described in the SEC Reports, there are no material off-balance
sheet arrangements (as defined in Item 303 of Regulation S-K), or any other
relationships with unconsolidated entities (in which the Company or its control
persons have an equity interest) that may have a material current or future
effect on the Company’s or any of its/subsidiary’s financial condition, revenues
or expenses, changes in financial condition, results of operations, liquidity,
capital expenditures or capital resources.

 

(e) To the knowledge of the Company, neither the Board of Directors nor the
audit committee has been informed, nor is any director of the Company aware, of
(1) any significant deficiencies in the design or operation of the Company’s
internal controls which could adversely affect the Company’s or any subsidiary’s
ability to) record, process, summarize



--------------------------------------------------------------------------------

and report financial data or any material weakness in the Company’s or any
subsidiary’s internal controls; or (2) any fraud, whether or not material, that
involves management or other employees of the Company or any of its subsidiaries
who have a significant role in the Company’s or any subsidiary’s internal
controls.

 

3. Representations and Warranties of the Purchasers.

 

The Purchasers severally, and not jointly, hereby represent and warrant to the
Company:

 

3.1 Legal Power. Each Purchaser has the requisite authority to enter into this
Agreement and to carry out and perform its obligations under the terms of this
Agreement. All action on each Purchaser’s part required for the lawful execution
and delivery of this Agreement have been or will be effectively taken prior to
the Closing.

 

3.2 Due Execution. This Agreement has been duly authorized, executed and
delivered by the Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of the Purchaser, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles.

 

3.3 Investment Representations. In connection with the sale and issuance of the
Securities and Warrant Shares, each Purchaser makes the following
representations:

 

(a) Investment for Own Account. The Purchaser is acquiring the Securities and
the Warrant Shares for its own account, not as nominee or agent, for investment
and not with a view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act; provided,
however, that by making the representations herein, the Purchaser does not agree
to hold any of the Securities for any minimum or specific term and reserves the
right to dispose of the securities at any time in accordance with or pursuant to
a registration statement or an exemption from the registration requirements of
the Securities Act of 1933, as amended (the Securities Act).

 

(b) Transfer Restrictions; Legends. Such Purchaser understands that (i) the
Securities and Warrant Shares have not been registered under the Securities Act;
(ii) the Securities and Warrant Shares are being offered and sold pursuant to an
exemption from registration, based in part upon the Company’s reliance upon the
statements and representations made by the Purchasers in this Agreement, and
that the Securities and Warrant Shares must be held by such Purchaser
indefinitely, and that Purchaser must, therefore, bear the economic risk of such
investment indefinitely, unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration; (iii) each
Certificate representing the Securities and Warrant Shares will be endorsed with
the following legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES.
THESE SECURITIES



--------------------------------------------------------------------------------

ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, THE ISSUER OF
THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Securities or Warrant Shares (or any portion thereof) unless the
conditions specified in the foregoing legends are satisfied or, if the opinion
of counsel referred to above is to the further effect that such legend is not
required in order to establish compliance with any provisions of the Securities
Act or this Agreement, or other satisfactory assurances of such nature are given
to the Company.

 

(c) Financial Sophistication; Due Diligence. The Purchaser has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in connection with the transactions
contemplated in this Agreement. Such Purchaser has, in connection with its
decision to purchase the Securities, relied only upon the representations and
warranties contained herein and the information contained in the Company SEC
Documents. Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision.

 

(e) Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501(a) of the rules and regulations promulgated
under the Securities Act.

 

(f) Residency. The Purchaser is organized under the laws of the State set forth
opposite such Purchaser’s name on the attached Exhibit A, and its principal
place of operations is in the State set forth opposite such Purchaser’s name on
the attached Exhibit A.

 

(g) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over the television or radio or presented at any seminar or any other
general solicitation or general advertisement. Prior to the time that the
Purchaser was first contacted by the Company or the Placement Agent such
Purchaser had a pre-existing and substantial relationship with the Company or
the Placement Agent.

 

3.4 No Investment, Tax or Legal Advice. Each Purchaser understands that nothing
in the Company SEC Documents, this Agreement, or any other materials presented
to the Purchaser in connection with the purchase and sale of the Securities
constitutes legal, tax or



--------------------------------------------------------------------------------

investment advice. Each Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Securities.

 

3.5 Additional Acknowledgement. Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. Each Purchaser acknowledges that the Placement Agent has acted
solely as placement agent for the Company in connection with the Offering of the
Securities by the Company, that the information and data provided to the
Purchaser in connection with the transaction contemplated hereby has not been
subjected to independent verification by the Placement Agent, and that the
Placement Agent has made no representation or warrant whatsoever with respect to
the accuracy or completeness of such information, data or other related
disclosure material. Each Purchaser acknowledges that it has not taken any
actions that would deem the Investors to be members of a “group” for purposes of
Section 13(d) of the Exchange Act.

 

3.6 Limited Ownership. The purchase of the Securities issuable to each Purchaser
at the Closing will not result in such Purchaser (individually or together with
any other person or entity with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the SEC
involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.999% of the outstanding shares of Common Stock or
voting power of the Company on a post-transaction basis that assumes that the
Closing shall have occurred. Such Purchaser does not presently intend to, along
or together with others, make a public filing with the SEC to disclose that it
has (or that it together with such other persons or entities have) acquired, or
obtained the right to acquire, as a result of the Closing (when added to any
other securities of the Company that it or they then own or have the right to
acquire), in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that the
Closing shall have occurred.

 

4. Conditions to Closing.

 

4.1 Conditions to Obligations of Purchasers at Closing. The Purchasers’
obligation to purchase the Securities at the Closing is subject to the
fulfillment to the Purchasers’ reasonable satisfaction, on or prior to the
Closing, of all of the following conditions, any of which may be waived by such
Purchaser:

 

(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 hereof shall be
true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date and the Company shall
have performed and complied with all obligations and conditions herein required
to be performed or complied with by it on or prior to the Closing and a
certificate duly executed by an officer of the Company, to the effect of the
foregoing, shall be delivered to the Purchasers.



--------------------------------------------------------------------------------

(b) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to counsel to the Purchasers, and counsel to the Purchasers
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchasers, the
certificates required by this Agreement. The Warrant Shares shall have been duly
authorized and reserved for issuance upon exercise of the Warrant.

 

(c) Qualifications, Legal Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful sale and issuance
of the Securities and Warrant Shares shall have been duly obtained and shall be
effective on and as of the Closing. No stop order or other order enjoining the
sale of the Securities or Warrant Shares shall have been issued and no
proceedings for such purpose shall be pending or, to the knowledge of the
Company, threatened by the SEC, or any commissioner of corporations or similar
officer of any state having jurisdiction over this transaction. At the time of
the Closing, the sale and issuance of the Securities and Warrant Shares shall be
legally permitted by all laws and regulations to which Purchasers and the
Company are subject. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(d) Execution of Agreements. The Company shall have executed this Agreement and
have delivered this Agreement to the Purchasers.

 

(e) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a certificate of the Secretary of the Company certifying as to the truth and
accuracy of the resolutions of the Board of Directors relating to the
transaction contemplated hereby (a copy of which shall be included with such
certificate).

 

(f) Trading and Listing. Trading and listing of the Company’s common stock on
the Nasdaq National Market shall not have been suspended by the SEC or the
Nasdaq Stock Market.

 

(g) Nasdaq Listing. The Company will comply with all of the requirements of the
National Association of Securities Dealers with respect to the issuance of the
Securities and the Warrant Shares and will list the Common Shares and the
Warrant Shares on the Nasdaq National Market no later than the earlier of
(a) the effective date of the Registration Statement (as hereinafter defined) or
(b) 120 days following the Closing Date.

 

(h) Blue Sky. The Company shall have obtained all necessary “blue sky” law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and sale of the Securities and issuance of
the Warrant Shares upon exercise of the Warrant.



--------------------------------------------------------------------------------

(i) Material Adverse Change. Since the date of this Agreement, there shall not
have occurred any event which results in a Material Adverse Effect.

 

(j) Opinion. The Company shall have delivered to Purchasers the opinion of
Fredrikson & Byron, P.A., counsel to the Company, dated as of the Closing Date
in substantially the form attached hereto as Exhibit C.

 

4.2 Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Securities at the Closing is subject to the fulfillment to the
Company’s reasonable satisfaction, on or prior to the Closing of the following
conditions, any of which may be waived by the Company:

 

(a) Representations and Warranties True. The representations and warranties made
by the Purchasers in Section 3 hereof shall be true and correct in all material
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date.

 

(b) Performance of Obligations. The Purchasers shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by them on or before the Closing. The Purchasers shall have delivered the
Purchase Price, by wire transfer, to the account designated by the Company for
such purpose.

 

(c) Qualifications, Legal Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful sale and issuance
of the Securities and Warrant Shares shall have been duly obtained and shall be
effective on and as of the Closing. No stop order or other order enjoining the
sale of the Securities or Warrant Shares shall have been issued and no
proceedings for such purpose shall be pending or, to the knowledge of the
Company, threatened by the SEC, or any commissioner of corporations or similar
officer of any state having jurisdiction over this transaction. At the time of
the Closing, the sale and issuance of the Securities and the Warrant Shares
shall be legally permitted by all laws and regulations to which the Purchasers
and the Company are subject. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction will have been enacted, entered, promulgated
or endorsed by or in any court or governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

(d) Execution of Agreements. The Purchasers shall have executed this Agreement
and delivered this Agreement to the Company.

 

5. Additional Covenants.

 

5.1 Reporting Status. With a view to making available to the Purchasers the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Common Shares and Warrant Shares to the public without registration, the
Company agrees to use its



--------------------------------------------------------------------------------

reasonable efforts to file with the SEC, in a timely manner all reports and
other documents required of the Company under the Exchange Act. The Company will
otherwise take such further action as a Purchaser may reasonably request, all to
the extent required from time to time to enable such Purchaser to sell the
Common Shares and Warrant Shares without registration under the Securities Act
or any successor rule or regulation adopted by the SEC.

 

5.2 Listing. So long as a Purchaser owns any of the Securities or Warrant
Shares, the Company will use its reasonable efforts to maintain the automated
quotation of its Common Stock, including the Common Shares and Warrant Shares,
on the Nasdaq National Market or an alternative listing on the American Stock
Exchange or the New York Stock Exchange and will comply in all material respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the National Association of Securities Dealers and such exchanges, if
applicable.

 

5.3 Adjustments in Share Numbers and Prices.

 

(a) In the event of any stock split, subdivision, dividend or distribution
payable in shares of Common Stock (or other securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly shares
of Common Stock), combination or other similar recapitalization or event
occurring after the date hereof, each reference in this Agreement or the
Warrants to a number of shares or price per share shall be amended appropriately
to account for such event.

 

(b) As to each Purchaser, from the Closing Date until the 12 month anniversary
of the Closing Date, if the Company or any subsidiary thereof shall issue or
agree to issue any (i) Common Stock or (ii) any securities of the Company or the
subsidiary that would entitle the holder thereof to acquire at any time Common
Stock, including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time directly or indirectly
convertible into or exchangeable for, or otherwise entitles the holder thereof
to receive, Common Stock (“Common Stock Equivalents” and collectively
“Additional Shares”), entitling any person or entity to acquire shares of Common
Stock at an effective price per share less than $18.75, within three trading
days of the date thereof the Company shall issue to such Purchaser that number
of additional shares of Common Stock (the “Anti-Dilution Shares”) equal to
(a) the aggregate Purchase Price paid by such Purchaser at the Closing divided
by the New Adjusted Purchase Price, less (b) the Common Shares previously issued
to such Purchaser pursuant to this Agreement. For purposes of this Agreement,
New Adjusted Purchase Price = Adjusted Purchase Price x (A + B) ÷ (A + C). For
purposes of the foregoing formula, the following definitions shall apply:
(I) Adjusted Purchase Price shall mean the Adjusted Purchase Price in effect
immediately prior to such issue of Additional Shares; (II) New Adjusted Purchase
Price means the Adjusted Purchase Price in effect immediately after such issue
of Additional Shares; (III) “A” means the number of shares of Common Stock
outstanding and deemed outstanding immediately prior to such issue of Additional
Shares (treating for this purpose as outstanding all shares of Common Stock
issuable upon exercise of options and convertible securities as outstanding
immediately prior to such issue; (IV) “B” means the number of shares of Common
Stock that would have been issued if such Additional Shares had been issued at a
price per share equal to the Discounted Purchase Price (as defined below)
(determined by dividing the aggregate consideration received by the Company in
respect of such issue by the Discounted Purchase Price); and (V) “C” means the
number of such Additional Shares issued in such transaction.



--------------------------------------------------------------------------------

The term “Discounted Purchase Price” shall mean the amount actually paid by
third parties for a share of Common Stock. The sale of Common Stock Equivalents
shall be deemed to have occurred at the time of the issuance of the Common Stock
Equivalents and the Discounted Purchase Price covered thereby shall also include
the actual exercise or conversion price thereof at the time of the issuance,
with further adjustments for changes at conversion or exercise (in addition to
the consideration per share of Common Stock underlying the Common Stock
Equivalents received by the Company upon such sale or issuance of the Common
Stock Equivalents). If shares are issued for a consideration other than cash,
the per share selling price shall be the fair value of such consideration as
determined in good faith by the board of directors of the Company. The Company
may not refuse to issue a Purchaser additional shares of Common Stock hereunder
based on any claim that such Purchaser or any one associated or affiliated with
such Purchaser has been engaged in any violation of law, agreement or for any
other reason, unless, an injunction from a court, on notice, restraining and or
enjoining an issuance hereunder shall have been sought and obtained and the
Company posts a surety bond for the benefit of such Purchaser in the amount of
150% of the market value of such Shares (based on the closing price of the
Common Stock on the Nasdaq Stock Market, or such other exchange on which the
Common Stock is listed or traded if it is not listed for trading on the Nasdaq
Stock Market, on the date of the event giving rise to the Company’s obligation
hereunder), which is subject to the injunction, which bond shall remain in
effect until the completion of litigation of the dispute and the proceeds of
which shall be payable to the Purchaser to the extent it obtains judgment.
Nothing herein shall limit a Purchaser’s right to pursue actual damages for the
Company’s failure to deliver shares hereunder and such Purchaser shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
On the date of closing of any transaction pursuant to which securities are
issued for a Discounted Purchase Price, the Company shall give the Purchasers
written notice thereof. Notwithstanding anything to the contrary herein, this
section shall not apply to an Exempt Issuance. “Exempt Issuance” means the
issuance of (a) shares of Common Stock or options to employees, officers or
directors of the Company pursuant to any stock or option plan duly adopted by a
majority of the non-employee members of the Board of Directors of the Company or
a majority of the members of a committee of non-employee directors established
for such purpose, (b) securities upon the exercise of or conversion of any
convertible securities, options or warrants issued and outstanding on the date
of this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise or conversion price of any such securities, (c) securities issued
pursuant to acquisitions or strategic transactions, provided any such issuance
shall only be to a person which is, itself or through its subsidiaries, an
operating company in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (d) securities upon the
exercise or conversion of convertible securities, options or warrants issued to
a licensed institution or bank lender in connection with debt financing.
“Trading day” means a day on which the Common Stock is traded on a securities
market, automated quotation system or stock exchange.



--------------------------------------------------------------------------------

In the event of any adjustment under this Section 5.3, the Company shall
promptly amend the Registration Statement or file a new Registration Statement
pursuant to the provisions of Section 6 to register the Anti-Dilution Shares. In
no event shall the Company issue Anti-Dilution Shares to a Purchaser under
Section 5.3 if such issuance shall result in the Purchaser acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or voting power of the Company on a post-transaction basis that
assumes that the closing of the Additional Shares shall have occurred.

 

5.4 Confidential Information. Each Purchaser covenants that it will maintain in
confidence the receipt and content of any Suspension Notice (as defined herein)
under Section 6.2 until such information (a) becomes generally publicly
available other than through a violation of this provision by the Purchaser or
its agents or (b) is required to be disclosed in legal proceedings (such as by
deposition, interrogatory, request for documents, subpoena, civil investigation
demand, filing with any governmental authority or similar process); provided,
however, that before making any disclosure in reliance on this Section 5.4(b),
the Purchaser will give the Company at least 15 days prior written notice (or
such shorter period as required by law) specifying the circumstances giving rise
thereto and the Purchaser will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
ensure that confidential treatment will be accorded any non-public information
so furnished.

 

6. Registration Rights.

 

6.1 Registration Procedures and Expenses.

 

(a) The Company shall prepare and file with the SEC, as promptly as reasonably
practicable following Closing, but in no event later than 30 days following
Closing, a registration statement on Form S-3 (or any successor to Form S-3),
covering the resale of the Registrable Securities (as defined below) (the “S-3
Registration Statement”) and as soon as reasonably practicable thereafter but in
no event later than 90 days following the filing of the S-3 Registration
Statement (120 days in the event of a full review of the S-3 Registration
Statement by the SEC), to effect such registration and any related qualification
or compliance with respect to all Registrable Securities held by the Purchasers.
For purposes of this Agreement, the term “Registrable Securities” shall mean
(i) the Warrant; (ii) the Common Shares and Warrant Shares; and (iii) any Common
Stock of the Company issued as (or issuable upon the conversion or exercise of
any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, any
Common Shares or Warrant Shares. In the event that Form S-3 (or any successor
form) is or becomes unavailable to register the resale of the Registrable
Securities at any time prior to the expiration of the Purchaser’s Registration
Rights pursuant to Section 6.6, the Company shall to prepare and file with the
SEC, as promptly as reasonably practicable following the Closing but in no event
later than 30 days following Closing, a registration statement on Form S-1 (or
any successor to Form S-1), covering the resale of the Registrable Securities
(the “S-1 Registration Statement” and collectively the S-3 Registration
Statement, the “Registration Statement”) and as soon as reasonably practicable
thereafter but in no event later than 90 days following the filing of the S-1
Registration Statement (120 days in the event of a full review of the S-1
Registration Statement by the SEC), to effect such registration and any related
qualification or compliance with respect



--------------------------------------------------------------------------------

to all Registrable Securities held by such Purchaser. If the Registration
Statement has not been declared effective by the SEC on or before the date that
is 90 days after the filing date of the Registration Statement, or 120 days
after the filing of the Registration Statement in the event of a full review of
the Registration Statement by the SEC (the “Required Effective Date”), the
Company shall, on the business day immediately following the Required Effective
Date and each 30th day thereafter, make a payment to the Purchaser as
compensation for such delay (together, the “Late Registration Payments”) equal
to 1% of the Purchase Price paid for the Securities then owned by the Purchaser
until the Registration Statement is declared effective by the SEC. Late
Registration Payments will be prorated on a daily basis during each 30 day
period and will be paid to the Purchaser by wire transfer or check within five
business days after the earlier of (i) the end of each 30 day period following
the Required Effective Date or (ii) the effective date of the Registration
Statement. If the Company fails to pay any liquidated damages pursuant to this
section in full within seven days after the date payable, the Company will pay
interest thereon at a rate of 12% per annum (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Purchasers, accruing daily
from the date such liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. “Business day” means any day except
Saturday, Sunday and any day that is a federal legal holiday in the United
States.

 

(b) The Company shall use its best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus used
in connection therewith as may be necessary or advisable to keep the
Registration Statement current and effective for the Common Shares and Warrant
Shares (collectively, “Shares”) held by a Purchaser for a period ending on the
earlier of (i) the second anniversary of the Closing Date, (ii) the date on
which all of that Purchaser’s Shares may be sold pursuant to Rule 144 under the
Securities Act or any successor rule (“Rule 144”) without regard to the volume
limitations of Rule 144 or (iii) such time as all Shares held by that Purchaser
have been sold pursuant to a registration statement or Rule 144. At such time
the Company is no longer required to keep the Registration Statement current and
effective for the Shares held by a Purchaser (the “Registration Statement
Termination Date”), that Purchaser will no longer accrue any additional
liquidated damages payments pursuant to Sections 6.1(a) or 6.2(c); however, the
Company shall still be obligated to make all payments under Sections 6.1(a) or
6.2(c) that were not made prior to the Registration Statement Termination Date
for that Purchaser. The Company shall notify each Purchaser promptly upon the
Registration Statement and each post-effective amendment thereto, being declared
effective by the SEC;

 

(c) furnish to the Purchaser with respect to the Shares registered under the
Registration Statement such number of copies of the Registration Statement and
the Prospectus (including supplemental prospectuses) filed with the SEC in
conformance with the requirements of the Securities Act and other such documents
as the Purchaser may reasonably request, in order to facilitate the public sale
or other disposition of all or any of the Shares by the Purchaser;

 

(d) make any necessary blue sky filings;

 

(e) pay the expenses incurred by the Company and the Purchasers in complying
with Section 6 hereof, including, all registration and filing fees, NASD fees,



--------------------------------------------------------------------------------

exchange listing fees, printing expenses, fees and disbursements of counsel for
the Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding attorneys’ fees
of any Purchaser and any and all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities by the Purchasers);

 

(f) advise the Purchasers, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued; and

 

(g) with a view to making available to the Purchaser the benefits of Rule 144
and any other rule or regulation of the SEC that may at any time permit the
Purchaser to sell Shares to the public without registration, the Company
covenants and agrees to use its commercially reasonable best efforts to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) such date as all of the Shares
qualify to be resold pursuant to Rule 144(k) or any other rule of similar effect
or (B) such date as all of the Shares shall have been resold; (ii) file with the
SEC in a timely manner all reports and other documents required of the Company
under the Securities Act and under the Exchange Act; and (iii) furnish to the
Purchaser upon request, as long as the Purchaser owns any Shares, (A) a written
statement by the Company as to whether it has complied with the reporting
requirements of the Securities Act and the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail the Purchaser of any rule or regulation of the SEC that permits the
selling of any such Shares without registration.

 

The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

6.2 Transfer of Shares After Registration; Suspension.

 

(a) Except in the event that paragraph (b) below applies, the Company shall:
(i) if deemed necessary or advisable by the Company, prepare and file from time
to time with the SEC a post-effective amendment to the Registration Statement or
a supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Shares being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Purchasers copies of any documents filed
pursuant to Section 6.2(a)(i); and (iii) upon request, inform each Purchaser who
so requests that the



--------------------------------------------------------------------------------

Company has complied with its obligations in Section 6.2(b)(i) (or that, if the
Company has filed a post-effective amendment to the Registration Statement which
has not yet been declared effective, the Company will notify the Purchaser to
that effect, will use its commercially reasonable best efforts to secure the
effectiveness of such post-effective amendment as promptly as possible and will
promptly notify the Purchaser pursuant to Section 6.2(b)(i) hereof when the
amendment has become effective).

 

(b) Subject to paragraph (c) below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation of any proceeding for such purpose; or
(iv) of any event or circumstance which necessitates the making of any changes
in the Registration Statement or Prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; then the Company shall promptly deliver a certificate in
writing to the Purchasers (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Purchasers will
refrain from selling any Shares pursuant to the Registration Statement (a
“Suspension”) until the Purchasers are advised in writing by the Company that
the current Prospectus may be used, and have received copies from the Company of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus. In the event of any
Suspension, the Company will use its reasonable best efforts to cause the use of
the Prospectus so suspended to be resumed as soon as reasonably practicable
after delivery of a Suspension Notice to the Purchasers. In addition to and
without limiting any other remedies (including, without limitation, at law or at
equity) available to the Company and the Purchaser, the Company and the
Purchasers shall be entitled to specific performance in the event that the other
party fails to comply with the provisions of this Section 6.2(b).

 

(c) Notwithstanding the foregoing paragraphs of this Section 6.2, the Company
shall use its commercially reasonable best efforts to ensure that (i) a
Suspension shall not exceed 45 days individually, (ii) Suspensions covering no
more than 90 days, in the aggregate, shall occur during any twelve month period
and (iii) each Suspension shall be separated by a period of at least 30 days
from a prior Suspension (each Suspension that satisfies the foregoing criteria
being referred to herein as a “Qualifying Suspension”). In the event that there
occurs a Suspension (or part thereof) that does not constitute a Qualifying
Suspension, the Company shall pay to the Purchaser, on the 30th day following
the first day of such Suspension (or the first day of such part), and on each
30th day thereafter, an amount equal to 1% of the Purchase Price paid for the
Securities purchased by the Purchaser and not previously sold by the



--------------------------------------------------------------------------------

Purchaser such payments to be prorated on a daily basis during each 30 day
period and will be paid to the Purchaser by wire transfer or check within five
business days after the end of each 30 day period following.

 

(d) If a Suspension is not then in effect, the Purchasers may sell Shares under
the Registration Statement, provided that they comply with any applicable
prospectus delivery requirements. Upon receipt of a request therefore, the
Company will provide an adequate number of current Prospectuses to a Purchaser
and to any other parties reasonably requiring such Prospectuses.

 

(e) The Company agrees that it shall, immediately prior to the Registration
Statement being declared effective, deliver to its transfer agent an opinion
letter of counsel, opining that at any time the Registration Statement is
effective, the transfer agent may issue, in connection with the sale of the
Shares, certificates representing such Shares without restrictive legend,
provided the Shares are to be sold pursuant to the prospectus contained in the
Registration Statement. Upon receipt of such opinion, the Company shall cause
the transfer agent to confirm, for the benefit of the Purchasers, that no
further opinion of counsel is required at the time of transfer in order to issue
such Shares without restrictive legend.

 

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Shares from the Purchasers, if no
Suspension is in effect at the time of sale, and (a) the sale of such Shares is
registered under the Registration Statement (including registration pursuant to
Rule 415 under the Securities Act); (b) the holder has provided the Company with
an opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Shares may be made without registration under the Securities Act; or
(c) such Shares are sold in compliance with Rule 144 under the Securities Act.
In addition, the Company shall remove the restrictive legend from any Shares
held by the Purchasers following the expiration of the holding period required
by Rule 144(k) under the Securities Act (or any successor rule).

 

6.3 Indemnification. For the purpose of this Section 6.3:

 

(a) the term “Selling Shareholder” shall mean a Purchaser, its executive
officers and directors and each person, if any, who controls that Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act;

 

(b) the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and

 

(c) the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.



--------------------------------------------------------------------------------

(d) The Company agrees to indemnify and hold harmless each Selling Shareholder
from and against any losses, claims, damages or liabilities to which such
Selling Shareholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Shareholder for any reasonable legal expense or other actual accountable
out of pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Shareholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Shareholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Shareholder prior to the pertinent sale or sales by the Selling
Shareholder.

 

(e) Each Purchaser severally (as to itself), and not jointly, agrees to
indemnify and hold harmless the Company (and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, each officer
of the Company who signs the Registration Statement and each director of the
Company) from and against any losses, claims, damages or liabilities to which
the Company (or any such officer, director or controlling person) may become
subject (under the Securities Act or otherwise), insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of, or are based upon, (i) any failure by that Purchaser to comply with the
covenants and agreements contained herein or (ii) any untrue statement of a
material fact contained in the Registration Statement if, and only if, such
untrue statement was made in reliance upon and in conformity with written
information furnished by or on behalf of that Purchaser specifically for use in
preparation of the Registration Statement, and that Purchaser will reimburse the
Company (or such officer, director or controlling person, as the case may be),
for any reasonable legal expense or other reasonable actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim. The obligation to
indemnify shall be limited to the net amount of the proceeds received by the
Purchaser from the sale of the Shares pursuant to the Registration Statement.

 

(f) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 6.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter



--------------------------------------------------------------------------------

stated, in case any such action shall be brought against an indemnified person,
the indemnifying person shall be entitled to participate therein, and, to the
extent that it shall elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, shall
be entitled to assume the defense thereof, with counsel reasonably satisfactory
to such indemnified person. After notice from the indemnifying person to such
indemnified person of its election to assume the defense thereof (unless it has
failed to assume the defense thereof and appoint counsel reasonably satisfactory
to the indemnified party), such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the reasonable opinion of counsel to the indemnified person,
for the same counsel to represent both the indemnified person and such
indemnifying person or any affiliate or associate thereof, the indemnified
person shall be entitled to retain its own counsel (who shall not be the same as
the opining counsel) at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could reasonably have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.

 

(g) If the indemnification provided for in this Section 6.3 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (d) or
(e) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the liable Purchaser on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the liable Purchaser on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this subsection
(g) were determined by pro rata allocation (even if the Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take into account the equitable considerations referred to above in this
subsection (g). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (g) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the



--------------------------------------------------------------------------------

provisions of this subsection (g), no Purchasers shall be required to contribute
any amount in excess of the amount by which the net amount received by that
Purchaser from the sale of the Shares to which such loss relates exceeds the
amount of any damages which that Purchaser has otherwise been required to pay to
the Company by reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations in this subsection to
contribute are several in proportion to their sales of Shares to which such loss
relates and not joint.

 

(h) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 6.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 6.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

 

(i) The obligations of the Company and of the Purchasers under this Section 6.3
shall survive completion of any offering of Registrable Securities in such
Registration Statement for a period of two years from the effective date of the
Registration Statement. No indemnifying party, in the defense of any such claim
or litigation, shall, except with the consent of each indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

6.4 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 3 or this Section 6 upon the transferability of the Shares shall
cease and terminate as to any particular number of the Shares when such Shares
shall have been effectively registered under the Securities Act and sold or
otherwise disposed of in accordance with the intended method of disposition set
forth in the Registration Statement covering such Shares or at such time as an
opinion of counsel satisfactory to the Company shall have been rendered to the
effect that such conditions are not necessary in order to comply with the
Securities Act. The Company shall request an opinion of counsel promptly upon
receipt of a request therefor from Purchaser.

 

6.5 Information Available. So long as the Registration Statement is effective
covering the resale of Shares owned by a Purchaser, the Company will furnish
(or, to the extent such information is available electronically through the
Company’s filings with the SEC, the Company will make available via the SEC’s
EDGAR system) to each Purchaser:

 

(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);



--------------------------------------------------------------------------------

(b) upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to shareholders; and

 

(c) upon the reasonable request of the Purchaser, an adequate number of copies
of the Prospectuses to supply to any other party requiring such Prospectuses;
and the Company, upon the reasonable request of a Purchaser, will meet with each
Purchaser or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Shares and will otherwise
reasonably cooperate with the Purchasers conducting an investigation for the
purpose of reducing or eliminating the Purchasers’ exposure to liability under
the Securities Act, including the reasonable production of information at the
Company’s headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its headquarters with a
Purchaser until and unless that Purchaser shall have entered into a
confidentiality agreement in form and substance reasonably satisfactory to the
Company with the Company with respect thereto.

 

6.6 Public Statements. The Company agrees to disclose on a Current Report on
Form 8-K the existence of the Offering and the material terms, thereof,
including pricing, within one business day after it specifies the Closing Date
in accordance with Section 1.3. Such Current Report on Form 8-K shall include a
form of this Agreement (and all exhibits and schedules thereto) as an exhibit
thereto. The Company will not issue any public statement, press release or any
other public disclosure listing a Purchaser as one of the purchasers of the
Shares without that Purchaser’s prior written consent, except as may be required
by applicable law or rules of any exchange on which the Company’s securities are
listed.

 

6.7 Limits on Additional Issuances. The Company will not, for a period of six
months following the Closing Date offer for sale or sell any securities unless,
in the opinion of the Company’s counsel, such offer or sale does not jeopardize
the availability of exemptions from the registration and qualification
requirements under applicable securities laws with respect to the Offering.
Except for the issuance of stock options under the Company’s stock option plans,
the issuance of common stock or upon exercise of outstanding options and
warrants, the issuance of common stock purchase warrants, and the offering
contemplated hereby, the Company has not engaged in any offering of equity
securities during the six months prior to the date of this Agreement. The
foregoing provisions shall not prevent the Company from filing a “shelf”
registration statement pursuant to Rule 415 under the Securities Act, but the
foregoing provisions shall apply to any sale of securities thereunder.

 

6.8 Form D and State Securities Filings. The Company will file with the SEC a
Notice of Sale of Securities on Form D with respect to the Securities, as
required under Regulation D under the Securities Act, no later than 15 days
after the Closing Date. The Company will promptly and timely file all documents
and pay all filing fees required by any states’ securities laws in connection
with the sale of Securities.

 

6.9 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 6 may be assigned by a
Purchaser to a



--------------------------------------------------------------------------------

party that acquires, other than pursuant to the Registration Statement or Rule
144, any of the Common Shares and Warrant Shares originally issued or issuable
to such Purchaser pursuant to this Agreement and the Warrants (or any Common
Stock issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, any such Common Shares
or Warrant Shares), or (ii) to any affiliate of a Purchaser that acquires any
Registrable Securities. Any such permitted assignee shall have all the rights of
such Purchaser under this Section 6 with respect to the Registrable Securities
transferred.

 

6.10 Selling Shareholder Questionnaire. Each Purchaser agrees to furnish to the
Company a completed questionnaire in the form attached to this Agreement as
Exhibit D (a “Selling Holder Questionnaire”). The Company shall not be required
to include the Registrable Securities of a Purchaser in a Registration Statement
and shall not be required to pay any liquidated or other damages hereunder to
any such Purchaser who fails to furnish to the Company a fully completed Selling
Holder Questionnaire at least three business days prior to the filing of the
Registration Statement.

 

7. Miscellaneous.

 

7.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

 

7.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

7.3 Entire Agreement. This Agreement and the exhibits hereto, and the other
documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

7.4 Severability. In the event any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

7.5 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and each



--------------------------------------------------------------------------------

Purchaser. Any amendment or waiver effected in accordance with this Section 7.5
shall be binding upon any holder of any Securities purchased under this
Agreement (including securities into which such Securities have been converted),
each future holder of all such securities, and the Company.

 

7.6 Fees and Expenses. Except as otherwise set forth herein, the Company and the
Purchasers shall bear their own expenses and legal fees incurred on their behalf
with respect to this Agreement and the transactions contemplated hereby. Each
party hereby agrees to indemnify and to hold harmless of and from any liability
the other party for any commission or compensation in the nature of a finder’s
fee to any broker or other person or firm (and the costs and expenses of
defending against such liability or asserted liability) for which such
indemnifying party or any of its employees or representatives are responsible.

 

7.7 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, upon the business day received, (ii) if delivered by
nationally recognized overnight carrier, one business day after timely delivery
to such carrier, (iii) if delivered by International Federal Express (or
comparable service), two business days after so mailed, (iv) if delivered by
facsimile, upon electric confirmation of receipt and shall be addressed as
follows, or to such other address or addresses as may have been furnished in
writing by a party to another party pursuant to this paragraph:

 

if to the Company, to:

 

PW Eagle, Inc.

1550 Valley River Drive

Eugene, OR 97440

Attention: Scott Long,

Chief Financial Officer

Telephone: (541) 349-8369

Facsimile: (541) 686-9248

 

with a copy to:

 

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55401

Attn: Melodie Rose, Esq.

Telephone: (612) 492-7162

Facsimile: (612) 492-7077

 

if to the Purchaser, at its address on the signature page to this Agreement.



--------------------------------------------------------------------------------

7.8 Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Purchaser herein shall survive the execution of this Agreement, the delivery
to the Purchaser of the Securities being purchased and the payment therefor, and
a party’s reliance on such representations and warranties shall not be affected
by any investigation made by such party or any information developed thereby.

 

7.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

[The Remainder of this Page is Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing Common Stock and Warrant Purchase Agreement is
hereby executed as of the date first above written.

 

PW EAGLE, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

PURCHASER

 

--------------------------------------------------------------------------------

By:

Its:



--------------------------------------------------------------------------------

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Purchaser

--------------------------------------------------------------------------------

  

Common

Shares

--------------------------------------------------------------------------------

  

Aggregate

Purchase

Price

--------------------------------------------------------------------------------

  

Warrant

Shares

--------------------------------------------------------------------------------

  

State of

Organization

--------------------------------------------------------------------------------

  

State of

Principal

Place of

Operations

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF WARRANT



--------------------------------------------------------------------------------

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

PW EAGLE, INC.

 

WARRANT

 

Warrant No.         

        Original Issue Date:           December 5, 2005

 

PW Eagle, Inc., a Minnesota corporation (the “Company”), hereby certifies that,
for value received,                      or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
                     shares of Common Stock (each such share, a “Warrant Share”
and all such shares, the “Warrant Shares”), at any time and from time to time
from and after the Original Issue Date and through and including [    ], 2010
(the “Expiration Date”), and subject to the following terms and conditions:

 

1. Definitions. As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section 1. Capitalized terms that are
used and not defined in this Warrant that are defined in the Purchase Agreement
(as defined below) shall have the respective definitions set forth in the
Purchase Agreement.

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on such market;
(ii) if prices for the Common Stock are then quoted on the OTC Bulletin Board,
the closing bid price per share of the Common Stock for such date (or the
nearest preceding date) so quoted; (iii) if prices for the Common Stock are then
reported in the “Pink Sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (iv) in all other cases, the fair market value of a share of Common
Stock as determined by an independent qualified appraiser selected in good faith
and paid for by the Company.

 

“Common Stock” means the common stock of the Company, par value $.01 per share,
and any securities into which such common stock may hereafter be reclassified.



--------------------------------------------------------------------------------

“Exercise Price” means $27.00, subject to adjustment in accordance with
Section 9.

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.

 

“Purchase Agreement” means the Common Stock and Warrant Purchase Agreement,
dated December 5, 2005, to which the Company and the original Holder are
parties.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market on which
the Common Stock is listed or quoted for trading on the date in question.

 

“Warrant Equity Conditions Are Satisfied” means, as of any date of
determination, that each of the following conditions is (or would be) satisfied
on such date, if the Company were to issue on such date all of the Warrant
Shares then issuable upon exercise in full of all the Warrants: (i) the number
of authorized but unissued and otherwise unreserved shares of Common Stock is
sufficient for such issuance, (ii) the Warrant Shares are listed or quoted (and
is not suspended from trading) on a Trading Market and such shares of Common
Stock are approved for listing on such market upon issuance, (iii) the Warrant
Shares is registered for resale under the Registration Statement and the
prospectus under such Registration Statement is available for the sale of all
Registrable Securities held by the Holder, and (iv) such issuance would be
permitted in full without violating the Securities Act, Section 11 or the rules
or regulations of the Trading Market on which the Common Stock is then listed or
quoted for trading.

 

2. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.



--------------------------------------------------------------------------------

3. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

 

4. Exercise and Duration of Warrants.

 

(a) This Warrant shall be exercisable by the registered Holder at any time and
from time to time from through and including the Expiration Date. At 5:30 p.m.,
Central time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value. Except as set forth in
subsection (b) hereof, the Company may not call or redeem any portion of this
Warrant without the prior written consent of the affected Holder.

 

(b) Subject to the provisions of this Section 4(b), commencing on the two year
anniversary of the Original Issue Date, the Company may deliver a written notice
(such notice, a “Company Exercise Notice”) to the Holder, stating its
irrevocable election to cause the exercise at the Exercise Price of all (but not
less than all) of this Warrant (the “Company Exercise”) if each of the following
conditions are satisfied from the date of the Company Exercise Notice through
the Company Exercise Date (as defined below): (i) the Closing Price of the
Common Stock for each of the 20 consecutive Trading Days prior to such Company
Exercise Notice exceeds 150% of the Exercise Price then in effect and (ii) the
Warrant Equity Conditions Are Satisfied. Subject to the terms and conditions of
this Section 4(b), the Company shall effect the exercise of this Warrant
pursuant to a Company Exercise Notice on the 5th Trading Day immediately
succeeding the date of the Company Exercise Notice (such fifth day, the “Company
Exercise Date”). Notwithstanding anything to the contrary set forth in this
Warrant, the Holder shall have the right to nullify a Company Exercise Notice if
any of the conditions set forth in this Section 4(b) shall not have been met on
each date from the date of the Company Exercise Notice through the Company
Exercise Date. The parties agree that all exercises of this Warrant that occur
on the Company Exercise Date will occur on a cashless exercise basis. The
Company covenants to honor all Exercise Notices delivered prior to the Company
Exercise Date. Notwithstanding the foregoing, the Company and the Holder agree
that, if and to the extent Section 11 of this Warrant would restrict the right
of the Company to issue or the right of the Holder to receive any of the Warrant
Shares otherwise issuable upon the conversion in respect of a Company Exercise
Notice, then notwithstanding anything to the contrary set forth in the Company
Exercise Notice, the Company Exercise Notice shall be deemed automatically
amended to apply only to such portion of this Warrant as would permit exercise
in full in compliance with Section 11.



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, the number of
Warrant Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates (as defined under Rule 144, “Affiliates”) and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. This provision shall not restrict the number of shares of Common
Stock which a Holder may receive or beneficially own in order to determine the
amount of securities or other consideration that such Holder may receive in the
event of a Fundamental Transaction as contemplated in Section 9 of this
Warrant. By written notice to the Company, the Holder may waive the provisions
of this Section 11(a), but any such waiver will not be effective until the 61st
day after delivery of such notice, nor will any such waiver effect any other
Holder.

 

A. Notwithstanding anything to the contrary contained herein, the number of
Warrant Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. This provision shall
not restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a Fundamental
Transaction as contemplated in Section 9 of this Warrant. This restriction may
not be waived.

 

5. Delivery of Warrant Shares.

 

(a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon (x) delivery of the
Exercise Notice (in the form attached hereto) to the Company (with the attached
Warrant Shares Exercise Log) at its address for notice set forth herein and upon
payment of the Exercise Price multiplied by the number of Warrant Shares that
the Holder intends to purchase hereunder and (y) the Company Exercise Date, the
Company shall promptly (but in no event later than three Trading Days after the
Date of Exercise (as defined herein)) issue and deliver to the Holder, a
certificate for the Warrant Shares issuable upon such exercise, which, unless
otherwise required by the Purchase Agreement, shall be free of restrictive
legends. The Company shall, upon request of the Holder and subsequent to the
date on which a registration statement covering the resale of the Warrant Shares
has been declared effective by



--------------------------------------------------------------------------------

the Securities and Exchange Commission, use its reasonable best efforts to
deliver Warrant Shares hereunder electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions, if available, provided, that, the Company may, but will not be
required to change its transfer agent if its current transfer agent cannot
deliver Warrant Shares electronically through the Depository Trust Corporation.
A “Date of Exercise” means each of the (A) Company Exercise Date and (B) the
date on which the Holder shall have delivered to the Company: (i) the Exercise
Notice (with the Warrant Exercise Log attached to it), appropriately completed
and duly signed and (ii) if such Holder is not utilizing the cashless exercise
provisions set forth in this Warrant, payment of the Exercise Price for the
number of Warrant Shares so indicated by the Holder to be purchased.

 

(b) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), then the Holder will have the right to rescind such exercise.

 

(c) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), and if after such third Trading Day and prior to the receipt of
such Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
by (B) the closing bid price of the Common Stock at the time of the obligation
giving rise to such purchase obligation and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.

 

(d) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.



--------------------------------------------------------------------------------

6. Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.



--------------------------------------------------------------------------------

(b) Fundamental Transactions. If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

 

(c) Price Antidilution. If within twelve months from the Original Issue Date the
Company shall issue any (i) Common Stock or (ii) any securities of the Company
or the subsidiary that would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock (“Common Stock Equivalents” and collectively “Additional Shares”),
entitling any person or entity to acquire shares of Common Stock at an effective
price per share less than the Exercise Price then in effect, the Exercise Price
shall be amended to equal the then current Exercise Price x (A + B) ÷ (A + C).
For purposes of the foregoing formula, the following definitions shall apply:
(I) “A” means the number of shares of Common Stock outstanding and deemed
outstanding immediately prior to such issue of Additional Shares (treating for
this purpose as outstanding all shares of Common Stock issuable upon exercise of
options and convertible securities as outstanding immediately prior to such
issue; (II) “B” means the number of shares of Common Stock that would have been
issued if such Additional Shares had been issued at a price per share equal to
the Discounted Purchase Price (as defined below) (determined by dividing the
aggregate consideration received by the Company in respect of such issue by the
Discounted Purchase Price); and (III) “C” means the number of such Additional
Shares issued in such transaction.



--------------------------------------------------------------------------------

The term “Discounted Purchase Price” shall mean the amount actually paid by
third parties for a share of Common Stock. The sale of Common Stock Equivalents
shall be deemed to have occurred at the time of the issuance of the Common Stock
Equivalents and the Discounted Purchase Price covered thereby shall also include
the actual exercise or conversion price thereof at the time of the issuance,
with further adjustments for changes at conversion or exercise (in addition to
the consideration per share of Common Stock underlying the Common Stock
Equivalents received by the Company upon such sale or issuance of the Common
Stock Equivalents). If shares are issued for a consideration other than cash,
the per share selling price shall be the fair value of such consideration as
determined in good faith by the board of directors of the Company.
Notwithstanding anything to the contrary herein, this section shall not apply to
an Exempt Issuance (as defined in the Purchase Agreement).

 

(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 9, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(e) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.

 

10. Payment of Exercise Price. The Holder may pay the Exercise Price in one of
the following manners:

 

(a) Cash Exercise. The Holder may deliver immediately available funds; or

 

(b) Cashless Exercise. Pursuant to a Company Exercise, or if an Exercise Notice
is delivered at a time when a registration statement permitting the Holder to
resell the Warrant Shares is not then effective or the prospectus forming a part
thereof is not then available to the Holder for the resale of the Warrant
Shares, then the Holder may notify the Company in an Exercise Notice of its
election to utilize cashless exercise, in which event the Company shall issue to
the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]



--------------------------------------------------------------------------------

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

 

11. No Fractional Shares. No fractional shares of Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the Closing Price of one Warrant
Share on the date of exercise.

 

12. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective if provided pursuant to the Purchase
Agreement. In case any time: (1) the Company shall declare any cash dividend on
its capital stock; (2) the Company shall pay any dividend payable in stock upon
its capital stock or make any distribution to the holders of its capital stock;
(3) the Company shall offer for subscription pro rata to the holders of its
capital stock any additional shares of stock of any class or other rights;
(4) there shall be any capital reorganization, or reclassification of the
capital stock of the Company, or consolidation or merger of the Company with, or
sale of all or substantially all of its assets to, another corporation; or
(5) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of said cases, the Company
shall give prompt written notice to the Holder. Such notice shall also specify
the date as of which the holders of capital stock of record shall participate in
such dividend, distribution or subscription rights, or shall be entitled to
exchange their capital stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may be. Such
written notice shall be given at least 20 days prior to the action in question
and not less than 20 days prior to the record date or the date on which the
Company’s transfer books are closed in respect thereto.

 

13. Registration Rights. The Holder shall be entitled to the registration rights
set forth in Section 6 of the Purchase Agreement.



--------------------------------------------------------------------------------

14. Miscellaneous.

 

(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.

 

(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Minnesota (except for
matters governed by corporate law in the State of Delaware), without regard to
the principles of conflicts of law thereof.

 

(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
by being a Holder, be entitled to any rights of a stockholder with respect to
the Warrant Shares

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

PW EAGLE, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXERCISE NOTICE

PW EAGLE, INC.

WARRANT DATED December 6, 2005

 

The undersigned Holder hereby irrevocably elects to purchase
                     shares of Common Stock pursuant to the above referenced
Warrant. Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.

 

(1) The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

                          “Cash Exercise” under Section 10

 

                          “Cashless Exercise” under Section 10

 

(3) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$                     to the Company in accordance with the terms of the
Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

Dated                          ,         

  Name of Holder:    

(Print)

 

 

--------------------------------------------------------------------------------

    By:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

    (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)



--------------------------------------------------------------------------------

Warrant Shares Exercise Log

 

Date

--------------------------------------------------------------------------------

  

Number of Warrant

Shares Available

to be Exercised

--------------------------------------------------------------------------------

  

Number of Warrant

Shares Exercised

--------------------------------------------------------------------------------

  

Number of Warrant

Shares Remaining

to be Exercised

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PW EAGLE, INC.

WARRANT ORIGINALLY ISSUED December 6, 2005

WARRANT NO.        

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             the right represented by the above-captioned
Warrant to purchase                      shares of Common Stock to which such
Warrant relates and appoints                          attorney to transfer said
right on the books of the Company with full power of substitution in the
premises.

 

Dated:                          ,             

 

 

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of

holder as specified on the face of the Warrant)

Address of Transferee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Attest:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

 

OPINION OF FREDRIKSON & BYRON, P.A.

 

FORM OF OPINIONS

 

[Capitalized terms shall have the meanings ascribed thereto in the Common Stock
and Warrant Purchase Agreement]

 

  1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Minnesota. Each subsidiary of the
Company is duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or formation.

 

  2. The Company and each subsidiary has all necessary corporate power and
authority to (i) execute and deliver, and to perform its obligations under the
Agreement and (ii) conduct its business as it is, to our knowledge, currently
conducted and described in the Company SEC Documents, and own, lease and license
it properties and assets.

 

  3. The Company is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except
where the failure to be so qualified and in good standing would not result in a
Material Adverse Effect.

 

  4. The execution, delivery and performance by the Company of the Agreement and
the consummation of the transactions contemplated thereby including the issuance
of the Securities and the Warrant Shares, have been duly authorized by all
necessary corporate action of the Company.

 

  5. The Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms.

 

  6. Except for filings, authorizations or approvals contemplated by the
Agreement, no authorizations or approvals of, and no filings with, any
governmental or administrative agency, regulatory authority, stock market or
trading facility are necessary or required by the Company for the execution and
delivery of the Agreement or the consummation of the transactions contemplated
thereby.

 

  7. Neither the execution and delivery of the Agreement by the Company, nor the
consummation or performance by the Company of any of the transactions
contemplated by the Agreement (including the issuance of the Securities and the
Warrant Shares) (i) contravene, conflict with or result in a violation of any
provisions of the Company’s articles of incorporation or bylaws; (ii) constitute
a violation of any U.S. federal or Minnesota state law, rule or regulation
applicable to the Company; (iii) violate any judgment, decree, order or award of
any court, governmental body or arbitrator specifically naming the Company of
which we are aware; or (iv) with or without notice and/or the passage of time,
conflict with or result in the breach or termination of any term or provision
of, or constitute a default under, or cause any acceleration under, or cause the
creation of any lien, charge or encumbrance upon the properties or assets of the
Company pursuant to, any agreement to which the Company is a party of which we
are aware (including those described or included in the Company SEC Documents),
which, in the case of clauses (iii) and (iv), would result in a Material Adverse
Effect.



--------------------------------------------------------------------------------

  8. The authorized capital stock of the Company on the date hereof consists of
30,000,000 shares of Common Stock. As of December 2, 2005, without giving effect
to the transactions contemplated by the Agreement to occur at the Closing, there
are issued and outstanding of record: 9,595,243 shares of Common Stock and
595,508 outstanding shares of Class B common stock. There are also 2,032,922
shares of Common Stock reserved for issuance upon the exercise or conversion, as
the case may be, of outstanding options, warrants or other convertible
securities as of the date of this Agreement. The currently outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and nonassessable. The form of certificates for the Common Shares
and the Warrant Shares conforms to the requirements of the Minnesota Business
Corporation Act.

 

  9. To our knowledge, except as provided or disclosed in the Agreement on in
the Company SEC Documents, no person or entity is entitled to any preemptive,
right of first refusal, contractual or similar rights with respect to the
issuance of the Securities or the Warrant Shares.

 

  10. The Common Shares and the Warrant Shares have been duly authorized or
reserved for issuance by all necessary corporate action on the part of the
Company; and the Common Shares, when issued, sold and delivered against payment
therefor in accordance with the provisions of the Agreement and the Warrant
Shares issuable upon exercise of the Warrants, when issued upon exercise of the
Warrants in accordance with the terms of the Warrants, will be duly and validly
issued, fully paid and non-assessable.

 

  11. Assuming the accuracy of the representations and warranties of each of the
Purchasers set forth in Section 3 of the Agreement, the offer, issuance and sale
of the Common Shares at the Closing pursuant to the Agreement are, and the
issuance of the Warrant Shares issuable upon exercise of the Warrants will be,
exempt from the registration requirements of the Securities Act and the
securities or “blue sky” laws of any state.

 

  12. We are not aware of any actions, suits, arbitrations, claims, proceedings
or investigations pending or threatened against the Company or any of its
subsidiaries or any of their respective operations, businesses, properties or
assets by or before any court, arbitrator or government or regulatory
commission, board, body, authority or agency that challenges the validity of any
actions take or to be taken by the Company pursuant to the Purchase Agreement or
the transaction contemplated thereby.

 

  13. To our knowledge, except as set forth in the Purchase Agreement, no
holders of the Company’s securities have rights to the registration of shares of
Common Stock or other securities of the Company because of the filing of the
Registration Statement or the Offering, except as set forth in the Company SEC
Documents.



--------------------------------------------------------------------------------

EXHIBIT D

 

SELLING SHAREHOLDER QUESTIONNAIRE



--------------------------------------------------------------------------------

PW EAGLE, INC.

 

Questionnaire for Selling Shareholder

 

This questionnaire is necessary to obtain information to be used by PW Eagle,
Inc. (the “Company”) to complete a Registration Statement (the “Registration
Statement”) covering the resale of certain shares of Company Common Stock
currently outstanding and/or of certain shares of Company Common Stock to be
issued upon exercise of currently outstanding warrants to purchase Company
Common Stock. Please complete and return this questionnaire to Fredrikson &
Byron, P.A., the Company’s legal counsel, to the attention of Amy Hancock either
by mail to Fredrikson & Byron, P.A., 200 South Sixth Street, Suite 4000,
Minneapolis, MN 55402 or by fax to 612-492-7077. Please return the questionnaire
by             , December     , 2005 or sooner, if possible. Call Amy Hancock at
612-492-7756 with questions.

 

FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.

 

Please answer all questions. If the answer to any question is “None” or “Not
Applicable,” please so state.

 

If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.

 

1. Please correct your name and/or address if not correct below

 

Name:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* See Appendix A for definitions



--------------------------------------------------------------------------------

2. Please state the total number of currently outstanding shares of Company
Common Stock that you beneficially own* and the form of ownership and the date
that you acquired such stock. Include shares registered in your name
individually or jointly with others and shares held in the name of a bank,
broker, nominee, depository or in “street name” for your account. (DO NOT list
options and warrants. See Question #3).

 

 

3. Please list any outstanding options and warrants to purchase Company Common
Stock that you beneficially own*, including (i) the number of shares of Company
Common Stock to be issued upon the exercise of such option or warrant, (ii) the
date such option or warrant is exercisable, (iii) the expiration date and
(iv) the exercise price per share of EACH such option and warrant.

 

 

Number of Shares

Covered by Option

or Warrant

--------------------------------------------------------------------------------

   Date Exercisable


--------------------------------------------------------------------------------

   Exercise Price


--------------------------------------------------------------------------------

   Expiration Date


--------------------------------------------------------------------------------

 

4. Please list the number of shares of Common Stock listed under Question #2
above that you intend to resell pursuant to the Registration Statement.

 

 

--------------------------------------------------------------------------------

* See Appendix A for definitions



--------------------------------------------------------------------------------

5. Please list the number of shares of Common Stock underlying warrants listed
under Question #3 above that, upon exercise of such warrants, you intend to
resell pursuant to the Registration Statement.

 

 

6. If you are a limited liability company or limited partnership, please name
the managing member or general partner and each person controlling such managing
member or general partner.

 

 

7. If you are an entity, please identify the natural person(s) who exercise sole
or shared voting power* and/or sole or shared investment power* with regard to
the shares listed under Question #2 and Question #3.

 

 

8. Please advise whether you are a registered broker-dealer or an affiliate*
thereof. If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.

 

 

--------------------------------------------------------------------------------

* See Appendix A for definitions



--------------------------------------------------------------------------------

9. List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.

 

 

10. If you expressly wish to disclaim any beneficial ownership* of any shares
listed under Question #2 for any reason in the Registration Statement, indicate
below the shares and circumstances for disclaiming such beneficial ownership*.

 

 

11. With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.

 

 

--------------------------------------------------------------------------------

* See Appendix A for definitions



--------------------------------------------------------------------------------

12. If you presently contemplate a sale (other than pursuant to the Registration
Statement) or purchase, or if you are presently committed to sell or purchase,
any of the Company’s Common Stock, please state the number shares and provide a
description of the contemplated transaction.

 

 

13. Please specify any currently open short positions* that you currently have
and specify the amount of such positions.

 

 

14. Please review Appendix B “Plan of Distribution.” Please identify and
describe any method of distribution, other than described in Appendix B, that
you plan on using to sell your shares of the Company’s Common Stock. By signing
below you agree to distribute your shares of the Company’s Common Stock as
described in Appendix B and this Item 13 and to notify the Company of any plan
to distribute the Company’s Common Stock that is not described in Appendix B or
herein under Item 13.

 

The undersigned, a Selling Shareholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement. The undersigned will notify Amy Hancock, at the
address specified above, in writing immediately of any changes in the foregoing
answers that should be made as a result of any developments occurring prior to
the time that all the shares of Common Stock of the Company are sold pursuant to
the Registration Statement referred to above. Otherwise, the Company is to
understand that the above information continues to be, to the best of the
undersigned’s knowledge, information and belief, complete and correct.

 

Dated: December     , 2005

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* See Appendix A for definitions



--------------------------------------------------------------------------------

APPENDIX A

 

Certain Terms Used in Questionnaire

 

AFFILIATE

 

An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.

 

BENEFICIAL OWNERSHIP

 

A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise. A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.

 

INVESTMENT POWER

 

“Investment power” includes the power to dispose, or to direct the disposition
of, a security.

 

SHORT POSITION

 

A person has a “short position” in a stock if such person sells the stock that
the person has borrowed, but does not (yet) own at the time of the sale.

 

VOTING POWER

 

“Voting power” includes the power to vote, or to direct the voting of, a
security.



--------------------------------------------------------------------------------

APPENDIX B

 

PLAN OF DISTRIBUTION

 

We are registering for resale by the selling shareholders and certain
transferees a total of                      shares of Common Stock, of which
                     shares are issued and outstanding [and up to
                     shares are issuable upon exercise of warrants. We will not
receive any of the proceeds from the sale by the selling shareholders of the
shares of common stock, although we may receive up to $             upon the
exercise of all of the warrants by the selling shareholders. We will bear all
fees and expenses incident to our obligation to register the shares of Common
Stock. If the shares of Common Stock are sold through broker-dealers or agents,
the selling shareholder will be responsible for any compensation to such
broker-dealers or agents.

 

The selling shareholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to tie pursuant to this
prospectus.

 

The selling shareholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling shareholders will sell their shares of Common Stock subject to the
following:

 

  • all of a portion of the shares of Common Stock beneficially owned by the
selling shareholders or their perspective pledgees, donees, transferees or
successors in interest, may be sold on the OTC Bulletin Board Market, any
national securities exchange or quotation service on which the shares of our
Common Stock may be listed or quoted at the time of sale, in the over-the
counter market, in privately negotiated transactions, through the writing of
options, whether such options are listed on an options exchange or otherwise,
short sales or in a combination of such transactions;

 

  • each sale may be made at market price prevailing at the time of such sale,
at negotiated prices, at fixed prices or at carrying prices determined at the
time of sale;

 

  • some or all of the shares of Common Stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions. The selling shareholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume. The selling
shareholders may also sell shares of Common Stock short and deliver shares of
Common Stock to close out short positions or loan or pledge shares of Common
Stock to broker-dealers or agents that in turn may sell such shares; and

 

  • in connection with such sales through one or more broker-dealers or agents,
such broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling shareholders and may receive
commissions from the purchasers of the shares of Common Stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved). Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
Common Stock from or through such broker-dealer or agent. We have been advised
that, as of the date hereof, none of the selling shareholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock.

 

The selling shareholder and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
shareholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of Common Stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus.



--------------------------------------------------------------------------------

If required at the time a particular offering of the shares of Common Stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of Common Stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.

 

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares or Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with. There can
be no assurance that any selling shareholder will sell any or all of the shares
of Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling shareholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.

 

We will bear all expenses of the registration of the shares of Common Stock
including, without limitation, Securities and Exchange Commission filing fess
and expenses of compliance with the state securities of “blue sky” laws. The
selling shareholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling shareholders, if any. We
will indemnify the selling shareholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling shareholder will be entitled to contribution. We will
be indemnified by the selling shareholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling shareholders for use in this prospectus, in
accordance with the related registration rights agreement or will be entitled to
contribution. Once sold under this shelf registration statement, of which this
prospectus forms a part, the shares of Common Stock will be freely tradable in
the hands of persons other than our affiliates.